Citation Nr: 0425406
Decision Date: 09/15/04	Archive Date: 01/04/05


DOCKET NO. 95-18 887                        DATE SEP 15 2004


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis (scalp dandruff).

ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied a compensable evaluation for service-connected seborrheic dermatitis. The veteran subsequently perfected this appeal.


In April 2000, the Board remanded this claim for additional development. By supplemental statement of the case (SSOC) issued in June 2002, the RO increased the evaluation for seborrheic dermatitis to 10 percent effective September 22, 1998. In May 2003, the Board again remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

Pursuant to the Veterans Claims Assistance Act of2000 (VCAA), VA has a duty to notify the veteran 1) of the evidence necessary to substantiate his claim; 2) of the information and evidence that he is responsible for providing; 3) of the evidence that V A will attempt to obtain; and 4) request that the veteran provide any evidence in his possession that pertains to his claim. See 38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On review of the claims folder, it does not appear that the veteran has received a VCAA letter notifying him of the appropriate information regarding his claim for Increase.

Accordingly, this case is REMANDED as follows:

1. The RO must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. Specifically, the RO should:

(a) Notify the veteran of the information and evidence necessary to substantiate his claim for an evaluation in excess of 10 percent for seborrheic dermatitis.

-2


(b) Notify the veteran of the information and evidence he is responsible for providing;

(c) Notify the veteran of the information and evidence V A will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; and

(d) Request that the veteran provide any evidence in his possession that pertains to his claim.

2. Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the issue of entitlement to an evaluation in excess of 10 percent for seborrheic dermatitis (scalp dandruff). All applicable laws and regulations should be considered. In this regard, the RO is advised that the schedule for rating disabilities of the skin was revised effective August 30, 2002. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

- 3 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

-4




